Citation Nr: 1528821	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  13-18 413A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial compensable rating for residuals of squamous cell carcinoma of the right vocal cord.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran had active duty service from September 1966 to June 1968, including combat service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  A November 2011 rating decision granted service connection for squamous cell carcinoma of the right vocal cord and assigned an initial noncompensable rating, effective June 8, 2010.  Within one year of the November 2011 notice of decision, the Veteran submitted additional evidence in support of his claim.  An August 2012 rating decision continued the initial noncompensable rating for residuals of squamous cell carcinoma.  The Veteran perfected a timely appeal of the initial disability rating.  In May 2013, the RO issued another rating decision continuing the noncompensable rating for residuals of squamous cell carcinoma.

In October 2014, the Veteran withdrew his request for decision review officer (DRO) and Board video conference hearings.


FINDING OF FACT

Residuals of squamous cell carcinoma of the right vocal cord have been manifested by moderate, chronic hoarseness and incomplete organic aphonia and voice fatigue or weakness.


CONCLUSION OF LAW

With resolution of all reasonable doubt in the Veteran's favor, the criteria for an initial 10 percent rating, but no higher, for residuals of squamous cell carcinoma of the right vocal cord have been more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6819-6516 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  See Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (holding that VCAA notice errors are reviewed under a prejudicial error rule).

In this case, the appeal arises from the initial award of service connection.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i).  Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (holding that where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").

The Board also finds that VA has complied with all assistance provisions of the VCAA.  The evidence of record contains service treatment records, post-service VA and private treatment records, VA examination reports that were responsive to the applicable rating criteria, and lay statements from the Veteran and others.  There is no indication of relevant, outstanding records that would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

VA has considered and complied with the VCAA provisions discussed above.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue in appellate status.

II. Criteria and Analysis

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board notes that this issue involves the Veteran's dissatisfaction with the initial rating assigned for his residuals of squamous cell carcinoma following the grant of service connection, and staged ratings are to be considered.

The Veteran's disability, residuals of squamous cell carcinoma of the right vocal cord, is rated as noncompensable pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6819-6516.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the rating assigned.  The additional code is shown after a hyphen.  38 C.F.R. 
§ 4.27.  

Diagnostic Code 6819 governs malignant neoplasms of any specified part of the respiratory system.  Under Diagnostic Code 6819, a rating of 100 percent continues beyond the cessation of any surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure.  Six months after the discontinuance of such treatment, the appropriate disability rating is determined by mandatory VA examination.  If there has been no local recurrence or metastases, the rating is based on residuals.  38 C.F.R. § 4.97, Diagnostic Code 6819, Note.

Diagnostic Code 6516 governs evaluation of chronic laryngitis.  A 10 percent rating is warranted for hoarseness, with inflammation of cords or mucous membrane.  A 30 percent rating is warranted for hoarseness, with thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.  38 C.F.R. § 4.97, Diagnostic Code 6516 (2014).

Private treatment records from N. Hogikyan, M.D., reflect that the Veteran underwent surgery in May 2009 for right vocal fold lesion highly suspicious for carcinoma.  A May 2009 pathology report confirmed invasive squamous cell carcinoma on right vocal cord biopsy.  Subsequent treatment records reflected the Veteran's reports that his voice was gradually improving, but he did have a granuloma that was affecting his voice; Dr. Hogikyan expected the granuloma to gradually resolve.

Treatment records from Dr. Hogikyan since the Veteran filed his claim for service connection in June 2010 reflect the Veteran's reports of his voice being stable overall.  Objective findings on examination included clear speaking voice, no lesions seen, and no evidence of recurrent disease.   

In July 2011 and December 2012 letters, Dr. Hogikyan indicated that he had continued to follow the Veteran since performing a surgical resection of squamous cell carcinoma of the right vocal cord in May 2009 and that there was no evidence of recurrent cancer.  Dr. Hogikyan added, however, that the Veteran does experience fatigue in his voice and recurring hoarseness at times that are related to his earlier cancer and the necessary surgical treatment.

During an October 2011 VA respiratory examination, the Veteran indicated that regular check-ups had revealed no return of squamous cell carcinoma since completing treatment, which consisted of surgery, in May 2009.  Pulmonary examination findings were reported as no evidence of abnormal breath sounds.  The Veteran indicated that he usually worked as a salesman, but he had stopped working for the past several years to care for his mother full-time.  He stated that he planned to return to work.  The examiner described the effects on the Veteran's usual occupation as a salesman as being unable to talk as long as he used to because his voice gets weak.

In correspondence received in April 2013, the Veteran's wife described her observations of the Veteran's voice faltering, becoming hoarse, and being unable to talk for an extended period of time without having problems.  She stated that the Veteran had always worked in sales and could no longer earn a living relying on his voice to communicate.

The Veteran was afforded VA examinations in July 2012 and April 2013.  Each examiner identified chronic laryngitis as a residual of the Veteran's squamous cell carcinoma on the right vocal cord, which was manifested by moderate, chronic hoarseness and incomplete organic aphonia.  On examination, he did not have inflammation of vocal cords or mucous membrane, thickening or nodules of vocal cords, submucous infiltration of vocal cords, vocal cord polyps, or other manifestations, residuals, or complications.  Each examiner indicated that the Veteran's residuals of squamous cell carcinoma did not impact his ability to work.   

VA treatment records dated to September 2014 reflect that the Veteran experienced persistent hoarseness and vocal changes since his May 2009 surgery.  In January 2014, he indicated that he had retired as an independent contractor for a carpet company in 2013.

Having considered the medical and lay evidence of record, the Board resolves reasonable doubt in the Veteran's favor and finds that an initial compensable rating of 10 percent, but not higher, is warranted for residuals of squamous cell carcinoma of the right vocal cord, as this disability has been manifested by moderate, chronic hoarseness and incomplete organic aphonia and voice fatigue or weakness.  

A higher, 30 percent rating, is not warranted, however, because objective private and VA medical evidence of record does not reflect that the Veteran's residual hoarseness is accompanied by thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.  

The Board has also considered staged ratings under Fenderson v. West, 12 Vet. App. 119 (1999), but concludes that they are not warranted because as explained above, the medical and lay evidence of record did not support a rating higher than that awarded herein.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular criteria do not contemplate the claimant's level of disability and symptomatology and are found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

The discussion above reflects that the Veteran experiences some symptoms not specifically referenced by the applicable rating criteria for laryngitis, such as incomplete organic aphonia.  However, the Board observes that 38 C.F.R. § 4.97, Diagnostic Code 6519 specifically contemplates complete organic aphonia with a minimum 60 percent disability rating assigned for constant inability to speak above a whisper.  The accompanying note directs that incomplete aphonia is evaluated as laryngitis under Diagnostic Code 6516.  In other words, the Veteran's residual of incomplete aphonia is contemplated by the rating criteria for laryngitis.  Therefore, the Board finds that the Veteran's residuals of squamous cell carcinoma are adequately contemplated by the applicable rating criteria and reasonably describe his disability level and symptomatology.  

Nevertheless, the Veteran does not contend, and the evidence does not reflect, that his residuals of squamous cell carcinoma have caused frequent hospitalization.  While he does assert that his symptoms such as hoarsenss interfere with his usual employment in sales for a carpet company, neither the VA examiners nor Dr. Hogikyan indicated that the ability to maintain employment as a salesman would be precluded.  In fact, the Veteran's statements reflect that when he was not caring for his mother, he continued to work in sales for the carpet company until he retired in 2013.  In any event, because the applicable rating criteria adequately contemplate the Veteran's residuals of squamous cell carcinoma, referral for consideration of an extraschedular rating is not warranted.  38 C.F.R. § 3.321(b)(1).

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based on the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  In this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional disabilities that have not been attributed to a specific service-connected condition, and no other increased rating claims are before the Board.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

For the foregoing reasons, the preponderance of the evidence is against the claim for an initial rating in excess of the 10 percent rating awarded herein for residuals of squamous cell carcinoma.  The benefit of the doubt doctrine is therefore not for further application and the claim for a disability rating higher than 10 percent must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

A 10 percent disability rating for residuals of squamous cell carcinoma of the right vocal cord is granted, effective from June 8, 2010, subject to the statutory and regulatory provisions governing the payment of monetary benefits.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


